DETAILED ACTION
This action is in response to applicant's amendment filed 04/02/21. 
The examiner acknowledges the amendments to the claims.
Claims 39-40, 44-46, 48-55 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 39-40, 44-46, 48-55 have been considered but are moot in view of the new grounds of rejection.  The examiner no longer relies on Shah (U.S. Pat. No. 6,663,646 B1), but now relies on another reference to Shah, hereinafter “Shah ‘932” (U.S. Pub. No. 2004/0127932 A1) for the limitation of a seamless, smooth and continuous external surface, as discussed below.
Claim Objections
Claim 48 is objected to because of the following informalities:  Line 1 reads “The device of claim 47”, however claim 47 has been cancelled.  For examination purposes it will be read as --The device of claim 39--..  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 39-40, 44, and 48-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (U.S. Patent Pub. 2003/0028196 A1) in view of Shah ‘932 (U.S. Pub. No. 2004/0127932 A1) and Beyar et al. (U.S. Patent Pub. 2008/0097509 A1; hereinafter, “Beyar”).
As to claim 39, Bonutti discloses a tissue displacement/separation device (a balloon or bladder) (¶ ¶  [0275]-[0276]; [0471]) for insertion into a patient's body between (i) target tissue and (ii) adjacent tissue adjacent to said target tissue (the 
an implantable and expandable bladder (expandable device being balloon/bladder 722 or expandable device being balloon/bladder 720 or expandable device being balloon/bladder 730) (¶ ¶ [0444], [0445], [0457], [0275] and [0276]; Fig. 51) having an external surface and constructed of a biodegradable polymer (¶ [0454]-polylactic acid is a biodegradable polymer; ¶ [0470]: lines 8-10) that is selected to biodegrade when inside a body over a period of time (¶ [0276]), and said bladder being expandable from (i) a collapsed or rolled state (¶ [0452]) for insertion into the patient's body between said target tissue and said adjacent a tissue to (ii) an expanded state (¶ [0445]) for being displacing or separating said adjacent tissue from said target tissue so as to protect said adjacent tissue (the examiner notes that Bonutti’s device is capable of being used as claimed if one so desires to do so), wherein the bladder comprises only a single port, (the examiner notes that Bonutti’s bladder/balloon 730 as shown in Fig. 52 inherently has a single port that is connected to a conduit 734 in order to enable fluid to be conducted to and from the bladder 730 - see also ¶  ¶  [0461] and [0465]), wherein closing of the single port is effective to seal the seamless bladder (in order to maintain the expanded state of the bladder 730, the single port is sealed closed; Bonutti’s bladder/balloon 730 as shown in Fig. 52 inherently has a port that is connected to a conduit 734 in order to enable fluid to be conducted to and from the bladder 730 - see also ¶  ¶  [0461] and [0465]).
However, Bonutti does not explicitly disclose the expandable bladder having a seamless, smooth and continuous external surface.

Bonutti also does not explicitly disclose that the biodegradable polymer biodegrades over a period of weeks to months when inside the body.  
Beyar teaches an implantable and expandable bladder (balloon 104) (Fig. 1A; ¶ ¶ [0071] and [0086]) having an external surface and constructed of a biodegradable polymer (¶  [0100]) that is selected to biodegrade when inside a body over a period of weeks to months (¶ [0086]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the biodegradable polymer of Bonutti such that it degrades over a period of weeks to months when inside the body, as taught by Beyar, Id.), and also to allow release of a medicament incorporated into the balloon during this time period (see Bonutti  ¶ [0276]).
Bonutti also does not disclose that the single port is biodegradable.
Beyar teaches a bladder having a single port (neck portion 105 of balloon 104 in Figure 1B), wherein the port is biodegradable (the balloon, including the port/neck, may be made of biodegradable material; ¶  [0086], [0100]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the single port of Bonutti to be biodegradable, as taught by Beyar, in order to allow the whole balloon to disintegrate and be absorbed into the body once it is no longer useful without requiring a procedure for its removal. 
As to claim 40, dependent on claim 39, Bonutti as modified by Shah ‘932 and Beyar discloses that said bladder is designed capable of fluid expansion (Bonutti -  ¶ ¶ [0444], [0451] and [0461]).
As to claim 44, dependent on claim 39, Bonutti as modified by Shah ‘932 and Beyar discloses that said bladder is designed to be expandable via fluid filling (Bonutti - ¶ ¶ [0444], [0451] and [0461]).
As to claim 48, Bonutti as modified by Shah ‘932 discloses the claimed device, except for a diameter of said single port is 5-20% in size of a width of said bladder.  However, Beyar teaches that a diameter of a port is 5-20% in size of a width of a bladder (Beyar - ¶[0030]: lines 7-8 - port via valve diameter of less than 3 mm; ¶ [0083]: lines 1 -4 -diameter of balloon is 20 mm; thus, (3/20)*100= 15%, which meets the claimed invention).  It would have been obvious to one of ordinary skill in the art at the 
As to claim 49, dependent on claim 39, Bonutti as modified by Shah ‘932 and Beyar discloses a guide (such as conduit 734) that is detachably attached to said bladder for introducing said bladder into a tissue (Bonutti -¶ ¶ [0461], [0465] and [0451]; Fig. 52).
As to claims 50-51, dependent upon claim 49, Bonutti as modified by Shah ‘932 disclose the claimed device, except for said guide includes a mechanism for expanding said bladder wherein said mechanism includes a fluid delivery device.  Beyar teaches 
a guide (102) includes a mechanism (syringe 108; see Figure 1A) for expanding said bladder wherein said mechanism includes a fluid delivery device (Beyar - ¶  [0071]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the guide of Bonutti and Shah ‘932 to have a fluid delivery device mechanism, as taught by Beyar, to provide a source of fluid for facilitating filling up and expanding the bladder through the guide (Id.).
As to claim 52, dependent on claim 39, Bonutti as modified by Shah ‘932 and Beyar discloses that said biodegradable polymer is selected from the group consisting of polylactide, poly(lactide-glycolide), poly(lactide-caprolactone) and polycaprolactone (Bonutti - ¶ [0454]-polylactic acid is also known as polylactide).
As to claim 53, dependent on claim 39, Bonutti as modified by Shah ‘932 and Beyar discloses that said bladder is designed to be expandable via an element capable 
With regard the statement of intended use and other functional statement such as “...designed to be expandable via an element capable of assuming a coiled rigid state...”, it does not impose any structural limitations on the claims distinguishable over Bonutti as modified by Shah ‘932 and Beyar which is capable of being used as claimed if one so desires to do so. Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations.
As to claim 54, dependent on claim 39, Bonutti as modified by Shah ‘932 and Beyar discloses a the device being anchorless such that the seamless bladder is not attached to any anchor (Bonutti – Figures 51-52: balloon/bladders 722, 720, 730 are anchorless).

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (U.S. Patent Pub. 2003/0028196 A1) in view of Shah ‘932 (U.S. Pub. No. 2004/0127932 A1) and Beyar (U.S. Patent Pub. 2008/0097509 A1), as applied to claim 39 above, and further in view of Mirigian et al. (U.S. Patent Pub. 2003/0220666 A1; hereinafter, Mirigian).
Bonutti in view of Shah ‘932 and Beyar discloses the claimed bladder but lacks a thermal insulating/reflecting material as claimed.
226 made of platinum or gold material) (¶ [0033]; Fig. 4D) for the purpose of facilitating radiographic visualization during deployment of the detachable balloon. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bladder of Bonutti, Shah ‘932, and Beyar by providing it with a reflecting material, as taught by Mirigian, in order to facilitate radiographic visualization during deployment of the balloon (Mirigian - ¶ [0033]).

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (U.S. Patent Pub. 2003/0028196 A1) in view of Shah ‘932 (U.S. Pub. No. 2004/0127932 A1) and Beyar (U.S. Patent Pub. 2008/0097509 A1), as applied to claim 39 above, and further in view of Reeves (U.S. Patent No. 5,222,970).
Bonutti in view of Shah ‘932 and Beyar discloses the claimed bladder but lacks a trans-illuminative substance as claimed.
However, Reeves teaches a detachable balloon (11) (Fig. 8; col. 6, lines 50-51) for insertion into a patient's body, in which the detachable balloon comprises a trans-illuminative substance (contrast medium; col. 6, lines 43-46). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the balloon of bladder of Bonutti, Shah ‘932, and Beyar by providing it with a trans-illuminative substance, as taught by Reeves, in order to allow the location of the balloon to be confirmed and adjusted as needed by the surgeon.
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (U.S. Patent Pub. 2003/0028196 A1) in view of Shah ‘932 (U.S. Pub. No. 2004/0127932 A1) and Beyar (U.S. Patent Pub. 2008/0097509 A1), as applied to claim 39 above, and further in view of Bonutti, hereinafter “Bonutti ‘153” (U.S. Pat. No. 5,514,153).
Regarding claim 55, Bonutti in view of Shah ‘932 and Beyar discloses the claimed bladder except for said expanded shape of said bladder has a triangular shape.
In Figure 65A and col. 27, lines 30-31, Bonutti ‘153 teaches an expandable bladder having an expanded triangular shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the balloon of bladder of Bonutti, Shah ‘932, and Beyar by having the expanded shape be a triangular shape, as taught by Bonutti ‘153, in order to allow the bladder to conform to certain body portions and optimize its application (see Bonutti ‘153 col. 3, line 66 to col. 4, line 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        05/07/2021